Harrison, J., concurring.
I concur. In addition to the reasons given in the opinion of Mr. Justice McFarland for denying the motions, the motion for the substitution of attorneys for the appellant should have been originally presented to the superior court. Section 946 of the Code of Civil Procedure provides that the perfecting of an appeal stays all further proceedings in the court below “upon the judgment or 'order appealed from,” or “ upon the matter embraced therein”; and also declares that “the court below may proceed upon any other matter embraced in the action, and not affected by the order appealed from”; and section 284 of the Code of Civil Procedure provides that the attorney in an action may be changed at any time “ before or after judgment. ... 2. Upon the order of the court, upon the application of either client or attorney, after notice from one to the other.”
The appellate jurisdiction of this court can be exercised only upon the matters appealed to it, which, in the present case, is the judgment rendered by the superior court against the appellant. This judgment was for a large amount of money, and it does not appear that any undertaking was given to stay proceedings thereon. The enforcement of the judgment, as well as any proceedings to vacate it, or to grant a new trial, must be taken in the superior court. These are matters not embraced in the judgment appealed from, and, consequently, remain within the jurisdiction of that court to proceed upon; and, irrespective of all statutory provision, it is eminently fitting that the court which has jurisdiction of the proceedings should determine who is authorized to represent the parties thereto as their *89attorney. There would be a manifest impropriety for this court to direct a substitution of attorneys, to conduct the litigation in reference to the matters that have not been appealed, and the statute contemplates that the same attorney shall represent the party in both the trial and the appellate courts. If any substitution is to be made, it should be made in the court of original jurisdiction, and, if requisite, the action of that court in the matter can then be properly certified to this court.
Van Fleet, J., and Henshaw, J., concurred.